UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-4729



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


DANNY ALONOZA SURRATT,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Shelby. Lacy H. Thornburg, District
Judge. (4:93-cr-00083-LHT)


Submitted:   February 21, 2008           Decided:   February 25, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Harold M. Vaught, Charlotte, North Carolina, for Appellant. Amy
Elizabeth Ray, OFFICE OF THE UNITED STATES ATTORNEY, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Danny Alonoza Surratt appeals the district court’s order

revoking his supervised release and imposing a four-month custodial

sentence.    Surratt’s attorney filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal, but questioning whether Surratt’s sentence

violates the Ex Post Facto Clause.      Surratt has been informed of

his right to file a pro se supplemental brief but has not done so.

            During the pendency of this appeal, Surratt has been

discharged from federal custody.     Moreover, his sentence did not

include a term of supervised release, and there are no continuing

collateral consequences from the district court’s judgment on

revocation of supervised release. Accordingly, the appeal is moot.

See Spencer v. Kemna, 523 U.S. 1, 10 (1998).

            In accordance with Anders, we have reviewed the entire

record and found no meritorious issues for appeal.      We therefore

dismiss Surratt’s appeal as moot. This court requires that counsel

inform his client, in writing, of his right to petition to the

Supreme Court of the United States for further review.       If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions


                                - 2 -
are adequately presented in the materials before the court and

argument would not aid the decisional process.


                                                     DISMISSED




                              - 3 -